Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Response dated 17 June 2022, Applicant amended claims 1, 2-4, 13-15, cancelled claims 9-12, added claim 16, and argued against all rejections put forth in the Non-Final Rejection dated 01 April 2022. Based on the amendments to the claims, the rejections of claims 1-15 under 35 U.S.C. 102 and 103 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 13-16  are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., U.S. Patent Publication Number 2020/0092605 A1 in view of Amitay et al., U.S. Patent Publication Number 2020/0120170 A1.

Claim 1:
Lim discloses an electronic device comprising: 
a display (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a display unit.); 
a communication circuit (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a communication unit.); 
a processor operatively connected to the display and the communication circuit (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a controller connected to the display and communication unit.); and 
a memory operatively connected to the processor, wherein the memory stores instructions causing the processor (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a memory connected to the controller and communication unit.), when executed, to: 
display a content list through the display (see Paragraph 0300 and Figure 16 – Lim discloses this limitation in that in the third diagram of Figure 16, the terminal outputs a list of thumbnails corresponding to video content stored in memory.), 
select first content from the content list (see Paragraph 0303 and Figure 16 – Lim discloses this limitation in that the user may use a touch input to select a thumbnail to transmit.);
configure at least one security section for the first content (see Paragraph 0304 – Lim discloses this limitation in that the user can select to send the video associated with the selected thumbnail excluding the security section of the first video content, or including the security section of the video content.) based on at least one first input on a timeline of the first content (see Paragraph 0259 – Lim discloses this limitation in that the mobile terminal can set up a security section based on a location of user input at a timeline.),
display at least one preview image of the at least one security section with the timeline of the first content (see Paragraph 0011 – Lim discloses this limitation in that the video content may correspond to a preview video.),
receive a second input to share the first content that the at least one security is configured (see Paragraph 0304 – Lim discloses this limitation in that the user selects the content to share.),
share the first content in which the at least one security section is configured through the communication circuit (see Paragraph 0304 and Figure 16 – Lim discloses this limitation in that the mobile terminal can send the selected video content (without or without the security section) to an external device.).
Lim fails to expressly disclose:
receive a second input to share the first content that the at least one security is configured,
 in response to the second input, display a first area including security section information indicating the at least one security section and a second area including user information through the display,
in response to a third input related to the security section information and the user information, configure an output right by mapping the user information and one of the security section from the first area and the second area.
	Amitay teaches:
 in response to the second input, display a first area including security section information indicating the at least one security section and a second area including user information through the display (see Paragraph 0139 and Figure 8A – Amitay teaches this limitation in that a first area (map) is displayed, which includes the secure location information of the user. Simultaneously, a Settings area (user information) is displayed, through which a user can change the sharing preferences for different friend users.),
in response to a third input related to the security section information and the user information, configure an output right by mapping the user information and one of the security section from the first area and the second area (see Paragraph 0144 and Figure 8B – Amitay teaches this limitation in that by selecting the Settings button, the user is presented with an interface through which they may specify different security settings for different friend users.).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention, disclosed in Lim, to include:
receive a second input to share the first content that the at least one security is configured,
 in response to the second input, display a first area including security section information indicating the at least one security section and a second area including user information through the display,
in response to a third input related to the security section information and the user information, configure an output right by mapping the user information and one of the security section from the first area and the second area
for the purpose of blacklisting areas typically associated with inappropriate content (see Paragraph 0242). Further, both Lim and Amitay are concerned with the security and access of content being shared.

Claim 2:
The combination of Lim and Amitay teaches the electronic device of claim 1, wherein the instructions further cause the processor to
enter a security section configuration mode, based on an input (see Paragraphs 0246-0247 and Figure 8 – Lim discloses this limitation in that while a user is shooting a video, a fingerprint input may initiate the setup of a security section of a video content.), 
configure at least one security section for the first content (see Paragraph 0248 and Figure 8 – Lim discloses this limitation that the security section of the video starts according to the fingerprint input and ends when the fingerprint is no longer sensed (as long as the user holds).), based on a drag input (see Paragraph 0268 – Lim discloses this limitation in that the user input for indicating the security section may be a drag touch.).

Claim 6:
The combination of Lim and Amitay teaches the electronic device of claim 1, wherein the instructions further cause the processor to configure a security section maintenance period for the first content in which the at least one security section is configured, based on an input  (see Paragraph 0248 and Figure 8 – Lim discloses this limitation that the security section of the video starts according to the fingerprint input and ends when the fingerprint is no longer sensed (as long as the user holds).).  

Claim 7:
The combination of Lim and Amitay teaches the electronic device of claim 1, wherein the instructions further cause the processor to: 
release at least some of the at least one security section configured in the first content, based on an input (see Paragraph 0304 – Lim discloses this limitation in that the user can use touch input to select to send the video associated with the selected thumbnail and decide to allow it to be send including the security section of the video content.), and transmit update information of the first content to a server through the communication circuit (see Paragraph 0304 and Figure 16 – Lim discloses this limitation in that the mobile terminal can send the selected video content to an external device.).

Claim 8:
As indicated in the above rejection, Lim discloses every limitation of claim 1. Lim fails to expressly disclose:
wherein some of the at least one security section overlap each other.  
Amitay teaches:
wherein some of the at least one security section overlap each other (see Paragraphs 0144-0147 and Figure 8B – Amitay teaches this limitation in that multiple security restrictions may be set for the same video (snap post). Thus, the security assignments overlap for the video.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, disclosed in Lim, to include:
wherein some of the at least one security section overlap each other
for the purpose of blacklisting areas typically associated with inappropriate content (see Paragraph 0242). Further, both Lim and Amitay are concerned with the security and access of content being shared.

Claim 13:
The combination of Lim and Amitay teaches a method of sharing content, the method comprising: 
displaying a content list through a display of an electronic device (see Paragraph 0300 and Figure 16 – Lim discloses this limitation in that in the third diagram of Figure 16, the terminal outputs a list of thumbnails corresponding to video content stored in memory.); 
selecting first content from the content list (see Paragraph 0303 and Figure 16 – Lim discloses this limitation in that the user may use a touch input to select a thumbnail to transmit.); 
configuring at least one security section for the first content (see Paragraph 0304 – Lim discloses this limitation in that the user can select to send the video associated with the selected thumbnail excluding the security section of the first video content, or including the security section of the video content.) based on at least one first input on a timeline of the first content (see Paragraph 0259 – Lim discloses this limitation in that the mobile terminal can set up a security section based on a location of user input at a timeline.); and 
display at least one preview image of the at least one security section with the timeline of the first content (see Paragraph 0011 – Lim discloses this limitation in that the video content may correspond to a preview video.),
receive a second input to share the first content that the at least one security is configured (see Paragraph 0304 – Lim discloses this limitation in that the user selects the content to share and send the selected video content to an external device.).  
Lim fails to expressly disclose:
 in response to the second input, displaying a first area including security section information indicating the at least one security section and a second area including user information through the display,
in response to a third input related to the security section information and the user information, configuring an output right by mapping the user information and one of the security section from the first area and the second area.
	Amitay teaches:
in response to the second input, displaying a first area including security section information indicating the at least one security section and a second area including user information through the display (see Paragraph 0139 and Figure 8A – Amitay teaches this limitation in that a first area (map) is displayed, which includes the secure location information of the user. Simultaneously, a Settings area (user information) is displayed, through which a user can change the sharing preferences for different friend users.),
in response to a third input related to the security section information and the user information, configuring an output right by mapping the user information and one of the security section from the first area and the second area (see Paragraph 0144 and Figure 8B – Amitay teaches this limitation in that by selecting the Settings button, the user is presented with an interface through which they may specify different security settings for different friend users.).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention, disclosed in Lim, to include:
receive a second input to share the first content that the at least one security is configured,
 in response to the second input, displaying a first area including security section information indicating the at least one security section and a second area including user information through the display,
in response to a third input related to the security section information and the user information, configuring an output right by mapping the user information and one of the security section from the first area and the second area
for the purpose of blacklisting areas typically associated with inappropriate content (see Paragraph 0242). Further, both Lim and Amitay are concerned with the security and access of content being shared.

Claim 14:
The combination of Lim and Amitay teaches the method of claim 13, further comprising: 
entering a security section configuration mode, based on an input (see Paragraphs 0246-0247 and Figure 8 – Lim discloses this limitation in that while a user is shooting a video, a fingerprint input may initiate the setup of a security section of a video content.); 5Preliminary Amendment dated: August 6, 2021 
configuring at least one security section for the first content (see Paragraph 0248 and Figure 8 – Lim discloses this limitation that the security section of the video starts according to the fingerprint input and ends when the fingerprint is no longer sensed (as long as the user holds).), based on a drag input (see Paragraph 0268 – Lim discloses this limitation in that the user input for indicating the security section may be a drag touch.)
.  
Claim 15:
The combination of Lim and Amitay teaches the method of claim 13, further comprising configuring a security section maintenance period for the first content in which the at least one security section is configured, based on an input (see Paragraph 0248 and Figure 8 – Lim discloses this limitation that the security section of the video starts according to the fingerprint input and ends when the fingerprint is no longer sensed (as long as the user holds).).

Claim 16: 
As indicated in the above rejection, Lim discloses every limitation of claim 1. Lim fails to expressly disclose:
wherein the security section information comprises the at least one preview image 
Amitay teaches:
wherein the security section information comprises the at least one preview image (see Figure 8A – Amitay teaches this limitation in that the user’s bitmoji location is displayed in a precise location, which is the preview of what a friend user may receive as the user’s location based on security settings mapped to said friend user.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, disclosed in Lim, to include:
wherein the security section information comprises the at least one preview image 
for the purpose of blacklisting areas typically associated with inappropriate content (see Paragraph 0242). Further, both Lim and Amitay are concerned with the security and access of content being shared.	


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lim and Amitay, in view of Yang et al., U.S. Patent Publication Number 2018/0255103 A1.

Claim 3:
As indicated in the above rejection, the combination of Lim and Amitay teaches every limitation of claim 1. Lim fails to expressly disclose:
 wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information indicating the configuration of the at least one security section to metadata of the first content.  
Yang teaches:
wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information indicating the configuration of the at least one security section to metadata of the first content (see Paragraph 0021 – Yang teaches this limitation in that authentication and security assurance information is stored in the Security EL Code of the metadata.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, taught in the combination of Lim and Amitay, to include:
wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information indicating the configuration of the at least one security section to metadata of the first content
for the purpose of supporting cyber content sharing and governance (see Paragraph 0005). Further, both Lim and Yang are concerned with the security of content being shared.

Claim 4:
As indicated in the above rejection, the combination of Lim and Amitay teaches every limitation of claim 1. Further, Lim discloses:
information on the output right (see Paragraph 0247 – Lim discloses this limitation in that the security section corresponds to a section encrypted in a video.).
Lim fails to expressly disclose:
wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information to metadata of the first content.  
Yang teaches:
wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information to metadata of the first content (see Paragraph 0021 – Yang teaches this limitation in that authentication and security assurance information is stored in the Security EL Code of the metadata.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, taught in Lim and Amitay, to include:
wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information to metadata of the first content
for the purpose of supporting cyber content sharing and governance (see Paragraph 0005). Further, both Lim and Yang are concerned with the security of content being shared.

Claim 5:
As indicated in the above rejection, the combination of Lim, Amitay, and Yang teaches every limitation of claim 4. Lim fails to expressly disclose:
wherein the information on the output right includes at least some pieces of user information of an external electronic device, age information, gender information, or region information.  
Amitay teaches:
wherein the information on the output right includes at least some pieces of user information of an external electronic device, age information, gender information, or region information (see Paragraph 0244 – Amitay teaches this limitation in that an age restriction may be defined for posts related to a specific location. Thereafter, posts originating from that location can be viewed only by users whose ages are indicated to be above the minimum age.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, taught in Lim, to include:
wherein the information on the output right includes at least some pieces of user information of an external electronic device, age information, gender information, or region information
for the purpose of blacklisting areas typically associated with inappropriate content (see Paragraph 0242). Further, both Lim and Amitay are concerned with the security and access of content being shared.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in light of the new ground of rejection under 35 U.S.C. 103 as being unpatentable over the combination of Lim and Amitay.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ashley M Fortino/Examiner, Art Unit 2143                  

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143